COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DESTINY FERGUSON,                              §             No. 08-22-00070-CV

                       Appellant,                §                Appeal from the

  v.                                             §               51st District Court

  DUSTIN LEE POLK,                               §         of Tom Green County, Texas

                         Appellee.               §              (TC# A190425AG)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 30, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Dunbar, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 30, 2022.

       IT IS SO ORDERED this 27th day of September, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.